 1   Anna Y. Park, SBN 164242
     Sue J. Noh, SBN 192134
 2   Rumduol Vuong, SBN 264392
 3   Lorena Garcia-Bautista, SBN 234091
     U.S. EQUAL EMPLOYMENT
 4   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 5   Los Angeles, CA 90012
 6   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 7   E-Mail: lado.legal@eeoc.gov
 8   Attorneys for Plaintiff
 9   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
10
11                               UNITED STATES DISTRICT COURT

12                              EASTERN DISTRICT OF CALIFORNIA

13
     U.S. EQUAL EMPLOYMENT                         )   Case No.: 1:17-cv-01291-AWI-BAM
14   OPPORTUNITY COMMISSION,                       )
                                                   )
15                                                 )   [PROPOSED] ORDER LIFTING STAY
                   Plaintiff,                      )   AND SETTING NEW DEADLINE FOR
16                                                 )   FILING CONSENT DECREE
            vs.                                    )
17                                                 )
                                                   )
18   PAPE MATERIAL HANDLING, INC., and             )
     Does 1-10 inclusive,                          )
19                                                 )
                   Defendants.                     )
20                                                 )

21          Upon Motion and good cause appearing,
22
            IT IS HEREBY ORDERED that that the stay of this litigation (ECF No. 47) is now
23
     lifted and the new deadline to file the Proposed Consent Decree is March 7, 2019.
24
25
26   IT IS SO ORDERED.
27
     Dated: January 30, 2019
28                                              SENIOR DISTRICT JUDGE




                                                   -1-
